DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment
The Amendment filed on 1/14/2021 has been entered. Claims 1-8, 10-12 and 18-20 are allowed, claim 13-16 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bang U.S. Patent Application 20170200046 in view of Srivastava U.S. Patent Application 20180097705, in view of Frydman U.S. Patent Application 20150289162, and further in view of Buck U.S. Patent Application 20140201844.
Regarding claim 13, Bang discloses a method, comprising:
capturing an image of a gesture performed by the user, a user wearing a Head-Mounted Device (HMD) during a virtual, augmented, or mixed reality (xR) application (paragraph [0043]: The gesture recognition module 180 may extract an object and a motion of an object from the image data obtained by the sensor unit 170 and may analyze the extracted object and the extracted motion of the object to recognize a natural gesture input; paragraph [0027]: examples 
and generating a feature vector usable to identify the gesture based upon the image, wherein the feature vector has a number of features selected, wherein the number of features is automatically selected (paragraph [0052]: The comparison unit 185 may compare the plurality of natural gesture vector values provided from the storage unit 183 with the vector value of the object extracted by the object extractor 181, and when an arbitrary natural gesture vector value matching the vector value of the extracted object is searched for from among the plurality of natural gesture vector values, the comparison unit 185 may recognize the vector value of the extracted object as a natural gesture defined in the arbitrary natural gesture vector value; paragraph [0082]: in step S910, an operation of counting, by the natural gesture authentication processing unit, the number of natural gesture inputs classified by the gesture classifier (191 in FIG. 3) may be performed).
Bang discloses all the features with respect to claim 13 as outlined above. However, Bang fails to disclose monitoring utilization of an Information Handling System (IHS) resource; selecting an eye-gaze tracking (EGT) method usable to detect eye movement of a user based upon the IHS resource utilization, a maximum number of features varies as the utilization level of the IHS resource varies and is automatically selected based upon the current IHS resource utilization level. 
Srivastava discloses monitoring utilization of an Information Handling System (IHS) resource (paragraph [0018]: Embodiments gather metrics on load and… utilization from systems operating in a production environment); 
a number of features varies as the utilization level of the IHS resource varies and is automatically selected based upon the current IHS resource utilization level (paragraph [0018]: 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Bang’s to select working load based on utilization as taught by Srivastava, to fully utilize the system resources.
Bang as modified by Srivastava discloses all the features with respect to claim 13 as outlined above. However, Bang as modified by Srivastava fails to disclose selecting an eye-gaze tracking (EGT) method usable to detect eye movement of a user based upon the resource utilization, and a maximum number of features is automatically selected based upon the current IHS resource utilization level.
Frydman discloses a maximum number of features is automatically selected based upon the current IHS resource utilization level (paragraph [0028]: Since the current load on the cell reached 80% of the maximum load, the network may take measures for optimizing the traffic such as slowing down non real-time traffic, or by the base-station's scheduler deferring less sensitive data; Frydman’s teaching of deferring less sensitive data when reaching maximum load can be combined with Bang and Srivastava’s device, so that maximum number of features (data) can be processed based on the maximum system load, and insignificant data will be ignored or deferred). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Bang and Srivastava’s to process data based on system utilization as taught by Frydman, to ensure system performance.

Buck discloses selecting an eye-gaze tracking (EGT) methods usable to detect eye movement of a user based upon the resource utilization (paragraph [0158]: it will be desirable to select a less sensitive gaze tracking technique than a more sensitive gaze tracking technique if, for example, the less sensitive gaze tracking technique consumes less resource, allows for a more compact mobile device; Buck’s teaching of selecting gaze tracking technique based on utilization can be combined with Bang and Srivastava’s device, so that the most complex method can be selected based on the allocated system capacity and utilization).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Bang, Srivastava and Frydman’s to select suitable method as taught by Buck, to keep the best system performance with the limited resources.

Regarding claim 15, Bang as modified by Srivastava, Frydman and Buck discloses the method of claim 13, wherein the EGT method is selected based upon a calibration that associates a reduction in EGT features or accuracy, with a corresponding reduction in IHS resource utilization (Buck’s paragraph [0158]: it will be desirable to select a less sensitive gaze tracking technique than a more sensitive gaze tracking technique if, for example, the less sensitive gaze tracking technique consumes less resource, allows for a more compact mobile device; Srivastava’s paragraph [0018]: From the… load vs. utilization curve, the system projects a maximum operational load for the system. This is the maximum load that a system should have and still be able to meet the service level agreements (SLA) for the service offering. Utilization can be machine utilization, resource utilization).


Regarding claim 16, Bang as modified by Srivastava, Frydman and Buck discloses the method of claim 13, wherein the EGT method is selected based upon a calibration that associates an increase in EGT features or accuracy with a corresponding increase in IHS resource utilization (Buck’s paragraph [0158]: it will be desirable to select a less sensitive gaze tracking technique than a more sensitive gaze tracking technique if, for example, the less sensitive gaze tracking technique consumes less resource, allows for a more compact mobile device; Srivastava’s paragraph [0018]: From the… load vs. utilization curve, the system projects a maximum operational load for the system. This is the maximum load that a system should have and still be able to meet the service level agreements (SLA) for the service offering. Utilization can be machine utilization, resource utilization; see fig. 3).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Bang’s to select working load based on utilization as taught by Srivastava, to fully utilize the system resources; combine Bang and Srivastava’s to process data based on system utilization as taught by Frydman, to ensure system performance; and combine Bang, Srivastava and Frydman’s to select suitable method as taught by Buck, to keep the best system performance with the limited resources.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bang U.S. Patent Application 20170200046 in view of Srivastava U.S. Patent Application 20180097705, in view of .
Regarding claim 14, Bang as modified by Srivastava, Frydman, Buck and Finfter discloses the method of claim 13, wherein the EGT method is selected from the group consisting of: a two-dimensional (2D) method, or a three-dimensional (3D) method (Finfter’s paragraph [0099]: vision -tracking sensor 724 may need to provide either 2D or 3D data on the direction of gaze of the user's 700 eyes; paragraph [0012]: the alternate reality is provided to a user via a head mounted display (HMD)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Bang, Srivastava, Frydman and Buck’s to select EGT method as taught by Finfter, to improve user experience with less cost.

Allowable Subject Matter

Claims 1-8, 10-12 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1-8, 10-12 and 18-20.  
Claims 1 recites capturing an image of a gesture performed by a user wearing a Head-Mounted Device (HMD) during a virtual, augmented, or mixed reality (xR) application; generate a feature vector usable to identify the gesture based upon the image, wherein the feature vector has a maximum number of features selected, wherein the maximum number of features varies as the utilization level of the IHS resource varies and is automatically selected based upon the current IHS resource utilization levels; rank features usable to identify a first gesture and a second gesture; determine that the second gesture is indistinguishable from the first gesture based upon a comparison between a higher-ranked subset of features of the first gesture a 
It takes Bang 20170200046, Srivastava 20180097705, Frydman 20150289162, Plichta 20130120279 and Park 20150301609 combined to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 2-8 and 10-12 are allowed because they depend on claim 1. 

Claims 18 recites monitoring utilization of an IHS resource; select an eye-gaze tracking (EGT) method based upon the IHS resource utilization, wherein the EGT method is usable to detect eye movement of a user wearing a Head-Mounted Device (HMD) during a virtual, augmented, or mixed reality (xR) application; capture an image of a gesture performed by the user; generate a feature vector usable to identify the gesture based upon the image, wherein the feature vector has a maximum number of features selected, wherein the maximum number of features varies as the utilization level of the IHS resource varies and is automatically selected based upon the current IHS resource utilization level; and disable recognition of the gesture if the maximum number of features makes it indistinguishable from another gesture.
It takes Bang 20170200046, Srivastava 20180097705, Frydman 20150289162, Buck 20140201844 and Park 20150301609 combined to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 19-20 are allowed because they depend on claim 18. 

Response to Arguments

Applicant's arguments filed 1/14/2021, page 10-11, with respect to the rejection(s) of claim(s) 13 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 10-11 that "the Applicant submits that nothing in Bang, Srivastava or Frydman teaches, mentions or suggests a feature vector with features associated to a gesture where the size of the feature vector changes with an increase and decrease in a IHS resource utilization level. There are no feature vectors usable for identifying a gesture from an image in either Srivastava or Frydman, and the number of features in the feature vector of Bang does not fluctuate at all, let alone based on an increase or decrease in a IHS resource utilization level."

In reply, the rejection is based on Bang, Srivastava, Frydman and Buck combined. Bang discloses generating a feature vector usable to identify the gesture based upon the image, wherein the feature vector has a number of features selected, wherein the number of features is automatically selected (paragraph [0052]: The comparison unit 185 may compare the plurality of natural gesture vector values provided from the storage unit 183 with the vector value of the object extracted by the object extractor 181, and when an arbitrary natural gesture vector value matching the vector value of the extracted object is searched for from among the plurality of natural gesture vector values, the comparison unit 185 may recognize the vector value of the extracted object as a natural gesture defined in the arbitrary natural gesture vector value; paragraph [0082]: in step S910, an operation of counting, by the natural gesture authentication processing unit, the number of natural gesture inputs classified by the gesture classifier (191 in FIG. 3) may be performed).

Frydman discloses a maximum number of features is automatically selected based upon the current IHS resource utilization level (paragraph [0028]: Since the current load on the cell reached 80% of the maximum load, the network may take measures for optimizing the traffic such as slowing down non real-time traffic, or by the base-station's scheduler deferring less sensitive data). Frydman’s teaching of deferring less sensitive data when reaching maximum load can be combined with Bang and Srivastava’s device, so that maximum number of features (data) can be processed based on the maximum system load, and insignificant data will be ignored or deferred. Frydman’s paragraph [0028] teaching is similar to current application paragraph [0106]: curve 1302 shows that, in contrast with curve 1301, when using the systems and methods described herein, GRT may be dynamically scaled-down to maintain resource utilization at a maximum set value (e.g., 50%). There is no requirement that the problem solved by the secondary reference be discussed by the primary reference to apply the teachings of the secondary reference in a rejection under 35 U.S.C. § 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616